Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ruy Garcia-Zamor on 24 February 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1: line 13, “toothing, and” has been changed to --toothing,--
Claim 1: the last line, “toothing.” has been changed to:
 --toothing, and 
	the gear toothings of the inner and outer rings and the rows of rolling elements are substantially aligned radially.--
Claim 2 has been canceled.
Claim 5: line 2, “pollution the rolling” has been changed to --pollution of rolling--.



Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Replacement drawings that are more clear and crisp.  
The drawings are objected to because the character of the lines, numbers, and letters are not sufficiently dense and dark, uniformly thick and well-defined as required by MPEP §608.02(V)(l).  
The examiner points out that the USPTO website has guidelines on how to submit drawing images for the best results.  See https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines.  Specifically, see the section which states:
It is recommended to use images saved in a lossless format (e.g., TIFF, PNG, GIF, BMP). It is strongly recommended that the PDF creation software does not downsample images during the PDF creation process, as this could degrade the quality of the image. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant .
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
an outer ring, and a middle ring, wherein the inner ring, the outer ring and the middle ring are concentrically arranged around a central axis so that the middle ring is arranged radially between the inner ring and the outer ring, at least one row of rolling elements interposed between the outer ring and the middle ring, at least one row of rolling elements interposed between the middle ring and the inner ring, and wherein the inner ring comprises a radially inner circumferential portion having a gear toothing, the outer ring comprises a radially outer circumferential portion having a gear toothing, and the gear toothings of the inner and outer rings and the rows of rolling elements are substantially aligned radially.

Although the prior art discloses a similar elements, none of the prior art references disclose a three ring bearing with the gear toothings of the inner and outer ring substantially aligned radially.  There would be no motivation to arrange the prior art references to provide this features and such an arrangement could only be arrived at by impermissible hindsight reconstruction.

Claim 6


None of the prior art references disclose at least the toothed bearing in combination with a frame connected to the middle ring, and the gear toothing on a radially inner circumferential portion of the inner ring and on a radially outer circumferential portion of the outer ring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656